Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration Nos. 333-140339 333-134910 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 1 TO FORM S 8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PUBLICIS GROUPE S.A. (Exact Name of Registrant as Specified in Its Charter) Republic of France Not Applicable (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 75008 PARIS FRANCE (Address, including zip code, of registrants principal executive offices) Restricted Stock Award Agreement Under the Digitas Inc. 2000 Stock Option and Incentive Plan; Digitas Inc. 2000 Stock Option and Incentive Plan and Digitas Inc. 2000 Stock Option and Incentive Plan as Amended and Restated (including the UK subplans thereunder); Bronner Slosberg Humphrey Co. 1999 Option Plan; Bronner Slosberg Humphrey Co. 1998 Option Plan; Modem Media Poppe Tyson, Inc. Amended and Restated 1997 Stock Option Plan; Modem Media Poppe Tyson, Inc. Amended and Restated 1999 Stock Option Plan; Modem Media 2000 Stock Incentive Plan; Vivid Holdings, Inc. 1999 Stock Incentive Plan; PUBLICIS GROUPE STOCK OPTION PLAN 2003-2005 (Full Title of the Plans) CT Corporation System 111 Eighth Avenue New York, New York 10011 (212) 590-9100 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy of Communications to: Elliott V. Stein Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 Telephone: (212) 403-1000 EXPLANATORY NOTE/DEREGISTRATION OF UNSOLD SECURITIES This post-effective amendment relates to the following Registration Statements filed on Form S-8 (collectively, the Registration Statements): 1. Registration Statement 333-140339, filed January 31, 2007, registering 3,640,000 ordinary shares for the following plans: Restricted Stock Award Agreement Under the Digitas Inc. 2000 Stock Option and Incentive Plan; Digitas Inc. 2000 Stock Option and Incentive Plan and Digitas Inc. 2000 Stock Option and Incentive Plan as Amended and Restated (including the UK subplans thereunder); Bronner Slosberg Humphrey Co. 1999 Option Plan; Bronner Slosberg Humphrey Co. 1998 Option Plan; Modem Media Poppe Tyson, Inc. Amended and Restated 1997 Stock Option Plan; Modem Media Poppe Tyson, Inc. Amended and Restated 1999 Stock Option Plan; Modem Media 2000 Stock Incentive Plan; Vivid Holdings, Inc. 1999 Stock Incentive Plan; and 2. Registration Statement 333-134910, filed June 9, 2006, registering 5,500,000 ordinary shares for the Publicis Groupe Stock Option Plan 2003-2005. Publicis Groupe S.A. (Publicis) intends to file a Form 15F to terminate the registration of its ordinary shares, ORANEs and equity warrants under the Securities Exchange Act of 1934, as amended. In accordance with an undertaking made by Publicis in each of the Registration Statements to remove from registration by means of a post-effective amendment any securities which remain unsold at the termination of the offering, Publicis hereby amends the Registration Statements to withdraw from registration the securities registered but unsold under the Registration Statements. ITEM 8. Exhibit Index Exhibit No. Description 24.1 Powers of Attorney (incorporated by reference to Publics Groupe S.A.s Regis tration Statement on Form S-8 (File No. 333-140339, filed January 31, 2007)). 24.2 Powers of Attorney (incorporated by reference to Publics Groupe S.A.s Registration Statement on Form S-8 (File No. 333-134910, filed June 9, 2006)). -2- SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that is has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statements to be signed on its behalf by the undersigned, thereunder duly authorized, in the city of Paris, France on September 7, 2007. PUBLICIS GROUPE S.A. By: /s/ Maurice Lévy Name: Maurice Lévy Title: Chief Executive Officer and Chair man of the Management Board Date: September 7, 2007 -3- Pursuant to the requirements of the Securities Act of 1933, this Post Effective Amendment has been signed by or on behalf of the following persons in the capacities indicated as of September 7, 2007: Signature Title Date * Elisabeth Badinter Chairperson of the Supervisory Board September 7, 2007 * Sophie Dulac Vice-Chairperson of the Supervisory Board September 7, 2007 * Monique Bercault Member of the Supervisory Board September 7, 2007 * Leone Meyer Member of the Supervisory Board September 7, 2007 * Helene Ploix Member of the Supervisory Board September 7, 2007 * Simon Badinter Member of the Supervisory Board September 7, 2007 * Michel Cicurel Member of the Supervisory Board September 7, 2007 * Michel David-Weill Member of the Supervisory Board September 7, 2007 * Michel Halperin Member of the Supervisory Board September 7, 2007 Tateo Mataki Member of the Supervisory Board September 7, 2007 * Yutaka Narita Member of the Supervisory Board September 7, 2007 * Felix George Rohatyn Member of the Supervisory Board September 7, 2007 * Amaury de Seze Member of the Supervisory Board September 7, 2007 -4- * Henri-Calixte Suaudeau Member of the Supervisory Board September 7, 2007 * Gerard Worms Member of the Supervisory Board September 7, 2007 /s/ Maurice Lévy Maurice Lévy Principal Executive Officer September 7, 2007 /s/ Jean-Michel Etienne Jean-Michel Etienne Chief Financial Officer and Chief Ac counting Officer September 7, 2007 /s/ John Betley John Betley Authorized Representative in the U.S. September 7, 2007 * By: /s/ Maurice Lévy Name: Maurice Lévy Title: Attorney-in-fact -5- Exhibit Index Exhibit No. Description 24.1 Powers of Attorney (incorporated by reference to Publics Groupe S.A.s Registration Statement on Form S-8 (File No. 333-140339, filed January 31, 2007)). 24.2 Powers of Attorney (incorporated by reference to Publics Groupe S.A.s Registration Statement on Form S-8 (File No. 333-134910, filed June 9, 2006)). -6-
